DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft (1,032,871).

    PNG
    media_image1.png
    282
    694
    media_image1.png
    Greyscale
Bancroft discloses all of the limitations of claim 1, i.e., a ratcheting tool having a handle 10 with a head 11 extending from the handle, the head includes a cavity 12 with a drive gear 15 having circumferentially disposed gear teeth 16 and first and 5second pawls 23, 23 adapted to selectively engage the gear teeth Fig. 1 and a reversing lever 35 coupled to the first and second pawls Figs. 1 and 3 to selectively cause either the first or second pawls to engage the drive gear, comprising a pocket 20 disposed in the cavity Fig. 2; an 27 disposed in the pocket Fig. 2;  10a bias member 29 having first 30 and second 31 bias portions with a fulcrum 25/26 disposed therebetween, the first and second bias members respectively applies bias to the first and second pawls Fig. 1, depending on the position of the reversing lever, wherein the fulcrum being positioned within the indent Fig. 2, meeting the functional/narrative language of wherein when the first pawl is selected to engage the drive gear, the first bias 15member biases the first pawl into engagement with the gear teeth, and when the second pawl is selected to engage the drive gear, the second bias member biases the second pawl into engagement with the gear teeth.
Regarding claim 4, Bancroft meets the limitations, i.e., the tool of claim 1, wherein the bias member 29 is flexible such that the fulcrum is insertable into the indent.
Regarding claim 5, Bancroft meets the limitations, i.e., the tool of claim 1, wherein the first 30 and second 31 bias portions and the fulcrum 26 are integral with one another Figs. 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (7,987,747 “Ross”) in view of Bancroft.

    PNG
    media_image2.png
    499
    371
    media_image2.png
    Greyscale
 Ross meets all of the limitations of claims 1 and 8, i.e., a tool comprising 10a handle not shown; a head 10 extending from the handle, the head includes a cavity not numbered accommodating gear 20 with a pocket not numbered defining wall 34 and the lower chamber defined therein; a drive gear 20 having circumferentially disposed gear teeth 30 disposed within the cavity and adapted to apply torque to a work piece; 15first 16 and second 18 pawls adapted to selectively engage the gear teeth; and a bias member 22 having first 22a and second 22b bias portions with a fulcrum 38a disposed therebetween, meeting the functional/narrative language of, wherein when the first pawl is selected to engage the drive gear, the first bias member biases the first pawl into engagement with the gear except for an 
    PNG
    media_image3.png
    216
    393
    media_image3.png
    Greyscale
indent disposed within the pocket, wherein the fulcrum is disposed within the indent.
Bancroft teaches a ratcheting wrench with a bias member having first and second portion with a fulcrum disposed therebetween and wherein the fulcrum is disposed within an indent 27 disposed in an accommodating pocket 20, Fig. 2, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Ross with an indent to receive the fulcrum as taught by Bancroft to enhance the operation to pivotally retain and secure the bias member.
Regarding claims 4 and 12, PA meets the limitations, i.e., the tool of claim 1, wherein the bias member 22 is flexible such that the fulcrum is insertable into the indent.
 wherein the first 22a and second 22b bias portions and the fulcrum 38a (modified) are integral with one another Fig. 1, Ross.
 Regarding claims 6 and 14, PA meets the limitations, i.e., the tool of claim 1, wherein the reversing lever 15 includes a knob not shown and first and second hooks solid tips of lever 15, Fig. 1, Ross opposite the knob.
Regarding claims 7 and 15, PA meets the limitations, i.e., the tool of claim 6, wherein the first and second hooks are respectively adapted to engage the first and second pawls based on the rotation of the reversing lever Fig. 1, Ross.
Regarding claim 9, PA (prior art, Ross modified by Bancroft) meets the limitations, i.e., the tool of claim 8, further comprising a reversing lever 15, Ross operatively coupled to the first and second pawls and selectively causing either the first or second pawls notches engaging posts 17, Fig. 1 to engage the 9 55247211v.1gear teeth depending on a position of the reversing lever, wherein the first and second bias members respectively applying bias to the first and second pawls depending on the position of the reversing lever Ross 04:55-64, Fig. 1, phantom lines with solid hooked tip portions acting on posts 17 biasing the pawls.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 8 above, and further in view of Chen (6,691,594).

    PNG
    media_image4.png
    361
    318
    media_image4.png
    Greyscale
PA (prior art, Ross modified by Bancroft) as applied to claims 1 and 8 meets all of the limitations of claims 2 and 10, except for clearly disclosing a ball detent mechanism including a ball and a spring biasing the ball towards the reversing lever, the ball detent mechanism is disposed 20in the head.
 Chen teaches a reversing ratcheting wrench with a ball detent mechanism including a ball and a spring biasing the ball towards the reversing lever, the ball detent mechanism 44, 45 disposed 20in a depression 131 of the pocket 13 engaging positioning holes 411 of the reversing lever, Fig. 1 partially shown here. 

Regarding claims 3 and 11, PA (prior art, Ross modified by Bancroft and Chen) meets the limitations, i.e., the tool of claim 2 or 10, wherein the pocket includes a depression 131 (Chen) and wherein the ball detent mechanism is located within the depression.
		

    PNG
    media_image5.png
    341
    186
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    277
    341
    media_image6.png
    Greyscale
	Conclusion
  Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Hsien and Chung fulcrum bias member with wings, Fig. 2 of each partially shown here are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 19, 2021						Primary Examiner, Art Unit 3723